DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 11/08/2019 and 5/08/2020 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
The abstract filed 1/27/2020 appears to be acceptable.

Allowable Subject Matter
Claims 1-3, 8, 14, 19-21, 24, 26-28, and 30-32 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the at least one heat conductive path is filled with a second heat conductive material, and wherein the second heat conductive material residing in the heat conductive branch is a solid,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.

The closest prior art is considered to be JP 07286760 A, cited on the IDS filed 11/08/2019.  This reference teaches a second heat conductive material (g) (Fig. 1) that is a liquid, not a solid, for improving heat transfer to a heat pipe placed in underground crust material.  Modifying this reference to make such a solid would destroy its principle of operation and otherwise is not considered to be an obvious modification supported by sufficient teaching, motivation, or suggestion.  Also noteworthy is US 20150292774, which teaches extension of heat pipes (5, Figs. 1-3) outwardly into surrounding crust for improved heat gathering, not filling a heat conductive path with a solid heat conductive material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746    


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746 
Monday, April 12, 2021